Citation Nr: 1228581	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  00-24 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  The record also indicates that the Veteran served with the U. S. Army Reserve (USAR) from August 1979 to August 1982, and with the Georgia Army National Guard from August 1982 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral patellofemoral osteoarthritis, evaluated as 10 percent disabling, effective August 29, 1997.  The Veteran subsequently initiated and perfected an appeal of the June 2000 rating determination and in an October 2003 rating decision the RO granted a separate 10 percent rating for each knee for patellofemoral osteoarthritis, effective from August 15, 2001.  As noted in the Board's May 2009 remand, the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran after it was last denied in a November 2002 unappealed rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, pursuant to Rice, a claim for a TDIU was part of the increased evaluation claims previously addressed by the Board in a February 2012 decision.  

In April 2004, the Veteran testified before a Veterans Law Judge who is no longer a member of the Board.  The Veteran was subsequently offered another hearing, and in April 2007, testified at the RO before the undersigned Veterans Law Judge.

The Board notes that the above issue was referred by the Board in May 2009 and remanded by the Board in February 2012 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.



FINDINGS OF FACT

1.  The Veteran is service-connected for left ear hearing loss, rated as noncompensable; tinnitus, rated as 10 percent disabling; patellofemoral osteoarthritis, bilateral, rated as 10 percent disabling from August 29, 1997; patellofemoral osteoarthritis of the right knee rated as 10 percent disabling from August 15, 2001; patellofemoral osteoarthritis of the left knee rated as 10 percent disabling from August 15, 2001; instability of the right knee secondary to osteoarthritis, rated as 10 percent disabling from March 10, 2006; instability of the left knee secondary to osteoarthritis rated as 10 percent disabling from March 10, 2006; with a combined rating of 20 percent from August 29, 1997, 30 percent from August 15, 2001, 40 percent from March 10, 2006.  

2.  The competent evidence of record fails to demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(a)(3), 4.16(b), 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in March 2012 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2012 letter provided this notice to the Veteran.

The Board notes that VCAA notice in accordance with Pelegrini and Dingess, in the March 2012 letter, was sent after the initial adjudication of the Veteran's claims.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2012 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2011), Pelegrini, and Dingess, supra, and after the notice was provided the case was readjudicated and a June 2012 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

In May 2009 and February 2012 the Board remanded the issue to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to afford the Veteran VA examinations to include opinions regarding whether the Veteran's service-connected disabilities render him unemployable.  The requested examinations, to include opinions, having been afforded, the issue now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when it is necessary to decide the claim, that is, if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.   38 C.F.R. 
§ 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations, to include opinions, were provided in March 2012.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its May 2009 and February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In the instant case, the Veteran's service-connected disabilities include left ear hearing loss, rated as noncompensable from August 29, 1997; tinnitus, rated as 10 percent disabling from August 29, 1997; bilateral patellofemoral osteoarthritis rated as 10 percent disabling from August 29, 1997, with a separate 10 percent rating for each knee from August 15, 2001; instability of the right knee secondary to osteoarthritis rated as 10 percent disabling from March 10, 2006; and instability of the left knee secondary to osteoarthritis rated as 10 percent disabling from March 10, 2006.  The Veteran has a combined rating of 20 percent from August 29, 1997, 30 percent from August 15, 2001, and 40 percent from March 10, 2006.  Therefore, the Veteran does not meet the schedular criteria for TDIU pursuant to 38 C.F.R. 
§ 4.16(a) at any time during the appeal period.  As such, the claim of entitlement to TDIU must be denied on this basis.

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In a March 2005 letter from the Veteran he stated that he did not work in 2005 or 2004 and that he only worked five months in 2003.  The Veteran further stated at a March 2006 VA examination that his knees affected his ability to work because he did not have the ability to do any deep knee bending, crouching, or climbing, and pushing and pulling bothered him as well.  At his February 2010 VA examination the Veteran noted that he was unemployed and unable to work as a result of his knee and back disabilities.  An application for TDIU dated March 2012 noted, with regard to the Veteran's education level, that the Veteran had completed four years of college.  The Veteran further noted that he had not received any additional training since retirement based on disability.  

The Veteran was afforded VA examinations in March 2012 to address whether the Veteran's service-connected disabilities alone rendered him unemployable.  In this regard, in the March 2012 VA audiological examination the Veteran stated that his hearing loss in the left ear made it difficult to hear several sounds such as sirens, alarms, and phones.  He reported he was unable to distinguish those sounds from just noise.  The Veteran further noted that he avoided crowds because of his hearing loss.  In particular with regard to working as a police officer, the Veteran reported being unable to hear his radio as it sat near his left ear and as such often missed radio calls.  The Veteran also reported that his tinnitus was louder in his left ear and when it increased in loudness it kept him from hearing.  The March 2012 VA examiner opined that neither the Veteran's service-connected left hearing loss nor tinnitus decreased his hearing to the degree that they prevented gainful employment.  

The Veteran was also afforded a VA examination in March 2012 that addressed his knee conditions and whether they render him unemployable.  After an examination and a review of the Veteran's claims file, the examiner noted that the Veteran's knee disabilities did impact the Veteran's ability to work.  In this regard it was noted that the Veteran last worked in 2004; he was a police officer for 24 years.  It was noted the Veteran had to retire after three hand and wrist surgeries, two back surgeries, and a left rotator cuff repair.  The examiner further noted the Veteran had been on permanent profile since 1993 to avoid squatting and running as a result of his knee disabilities.  The Veteran's knee and hearing disabilities were considered.  The examiner opined that it is as likely as not that the Veteran's knees would prevent him from doing police work because he would have difficulty doing work that required him to be on his feet continuously.  The examiner further noted, however that there are other occupations that the Veteran should be able to do as he was still able to perform sedentary work.  Indeed the examiner noted the Veteran's training as a police officer should be helpful in finding sedentary work.  

The Board notes that the Veteran also provided private opinions associated with his disability records from the police department.  The opinions addressed his ability to maintain gainful employment.  A January 2004 disability application contained a physician's opinion which stated that the Veteran was unable to perform beyond the sedentary level due to torn rotator cuff and low back disabilities.  A February 2004 letter from Dr. V.E.B. stated that the Veteran was totally and permanently disabled and unable to perform his regularly assigned duties as a police officer because of hand, low back, and shoulder disabilities.  Another February 2004 private treatment record also noted that the Veteran was permanently disabled from performing his regularly assigned duties as a police officer due to left rotator cuff, low back, bilateral knee, and right hand and wrist disabilities.  

The Board acknowledges the Veteran's statements regarding his inability to work as a police officer due to his service-connected disabilities.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While the Veteran is competent to attest to the fact that he has hearing loss, tinnitus, and bilateral knee pain, the Veteran is not competent or credible to determine the level of severity of his hearing loss, tinnitus, and knee disabilities or the degree to which these disabilities render him unable to obtain and maintain gainful employment.  In this regard, the Board places significantly more weight on the objective clinical findings reported on examination as well as the opinions provided based on those objective clinical findings.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  

With consideration of the above, the Board finds that an extraschedular TDIU is not in order in this case as the record does not indicate that the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board initially notes that there is no competent medical evidence that the Veteran's left ear hearing loss or tinnitus render him unable to secure or follow a substantially gainful occupation.  Furthermore, while the Board acknowledges that the March 2012 VA examiner as well as several private physicians opined that the Veteran's service-connected bilateral knee disabilities would prevent him from being a police officer, there is no indication that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  Indeed, the January 2004 private physician and the March 2012 VA examiner both noted that the Veteran's service-connected knee disabilities do not render him unable to perform sedentary work.  The Board finds that there has been no showing by the Veteran that his service-connected disabilities have resulted in his unemployability, indeed his retirement from the police force, as noted above, was after three hand and wrist surgeries, two back surgeries, and a left rotator cuff repair.  None of those disabilities is service connected.  Any limits on the Veteran's employability due to his service-connected disabilities have been contemplated by the rating schedule.  The Board acknowledges that the Veteran does not currently hold full-time employment.  The Board notes however, as stated above, that the Veteran's retirement from the police department was not due solely to any service-connected disabilities.  As such, while the Veteran is currently unemployed, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to a TDIU.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id.

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


